Title: To Thomas Jefferson from Jacob Swope, 18 February 1826
From: Swope, Jacob
To: Jefferson, Thomas

Sir— Lincoln County Kentucky,, Stanford,, February, 18th 1826Permit, me, to address you with these Lines: which I flatter myself will not Be taken amiss—about the Commencement of the revolutionnerry war,, a relative of Mine, of the Name of,, John Swope left the State of Maryland and went into virginia—and joined the army, in the virginia Line—during the war He Either got Killed or died a Natural death:—He was a young man without Family Left a Sister: his only Heir—now Living in the City of Baltimore: (in Indigent Circumstances—Not Long Since—Say about Eighteen months, it was Descoverred By Some of the Richmond papers—that a man of,, Such Name: (to wit) Col John Swope—had Served in the virginia Service: as Col: & that his Heirs had Never Receeved his Bounty Lands—from the State of virginia—His Sd Sister & Heir: Not Having any knowledge of this Matter—untill latterly Cummunicated to her: is desirous to have the Business realized if Possible=it is therefore for Her Benefit that this Letter is addressd to your ,,Honer,, (at this Time)—we have made Search at the City of Washington: but can make no Discoverry as yet—there is no doubt of his having Served in the virginia Service—but in what Capacity we are not So Confident: But Have understood that He was Ranked as Col—Being well apprised of your—Superior knowledge in those matters—and also Presuming that you ranked as a Commanding officer in Said virginia Service—we have thought it more than probable that you maught have Some knowledge of sd John Swope—we have therefore taking the fredom to ask you for Information upon this Subject—(which act we hope you will Be pleased to pardon)If therefore you will Be So Condesending as to write to me, as Soon as Convenient direct to Stanford Lincoln City K it will not only Be Considerd Particular favour to the: Needy Heir But will also be Considerd By her relatives as a Benevolent act in you—which we have Been at all times apprised you possess in a verry high degree—1,, In your Cummunication you will inform—us wether you had any knowledge of Said John Swope Serving in the virginia Line, during the revolutionerry war=at what time and in what Capacity: and what was his End—2d—Should you not Poses any Such knowledge—you will Be pleased to Inform us the most Certain Method to come at the knowledge of his Services—&, were, & how Such Search had Better Be Made 3d you will also Be So kind as to Name to us Some of the yet Surviving officer of the Said Line—if within your knowledge, Cols Commanding regement in Particular=Majors &C—we are Informed that his Services can only Be Establishd By living witnesses=that no records will make it appear—it is Presumed that He departed this life Considerably Before the Close of sd war=and it is Certain that He Commencd Nearly if not quite with its Beginning—after his death we Presume there was no more acct of him, whatever—& that may acct for our not having—Discoverrd any records at the City=However we must acknowledge our Ignorance: in knowing how to trace this mans life: from the Time He went into the Service—untill his death: and therefore we Humble ask advice which we hope your goodness will not withhold: sofar as within your knowledge the favour will for Ever Be duly appreciated By your=unknown friend &—wisher—Jacob Swope Sr